Citation Nr: 1702663	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  10-45 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a bilateral hip disability, to include as due to a service-connected low back disability.

2. Entitlement to service connection for bowel incontinence, to include as due to a service-connected low back disability. 

3. Entitlement to a rating in excess of 10 percent for lumbar spine spondylolisthesis with degenerative arthritis (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran.
ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1978 to March 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied service connection for a bilateral hip disability and loss of bowel control, and denied an increased rating for the low back disability.  In October 2016, a hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) review and was granted a 30-day abeyance period for submission of additional evidence.  Additional evidence was received in December 2016 and January 2017 with waivers of AOJ consideration.

At the October 2016 Board hearing, the Veteran testified his lower extremity radiculopathy has increased in severity, raising issues of entitlement to increased ratings for radiculopathy of each lower extremity.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the instant claims.  
The Veteran's low back disability is currently rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5239 (for spondylolisthesis).  He was afforded a VA examination to assess the disability in May 2016.  Thereafter, he submitted a disability benefits questionnaire (DBQ) completed by a private physician in January 2017 that presents a significantly more severe low back disability picture (e.g., on VA examination forward flexion was to 80 degrees, while the DBQ notes it was limited to 50 degrees (a variance sufficient to warrant an increase in the rating).  In addition, while the DBQ-completing provider noted that the Veteran had incapacitating episodes of disc disease totaling 4 to 6 weeks in the prior year, the report does not specify whether such episodes involved bedrest was prescribed by a physician.  The VA examiner on the other hand noted that no physician had prescribed bed rest in the past year.  In light of allegation of an increase in the severity of the low back disability since the Veteran was last examined, and the conflicting information in the current record, a contemporaneous examination to assess the severity of the low-back disability, and reconcile the conflicts in the information, is necessary.  

The Veteran asserts that he has a loss of bowel control due to his low back disability.  Both the May 2016 VA examiner and the January 2017 examiner indicated he did not have neurologic abnormalities, such as bowel problems, related to the low back disability.  But in a separate November 2016 private evaluation report (received in December 2016), a physician, Dr. A. Santini, noted the Veteran had complained of incontinence that has persisted since his lumbar spine fusion surgery in August 2007.  Notably, the August 2007 operative report lists loss of bowel function as a potential risk.  An examination to ascertain whether the Veteran indeed has bowel incontinence, and if so whether it is secondary to his service-connected back disability is necessary.

Alternative theories of entitlement to service connection for a bilateral hip disability have been raised.  The Veteran contends such disabilities are secondary to his service-connected low back disability.  In the November 2016 evaluation report, Dr. Santini, noted that symptoms associated with the Veteran's low back disability included stiffness "of the back and into the hips/thighs."  She noted that he underwent a total left hip replacement (THR) in November 2013 and listed chronic hip problems under his history.  Degenerative arthritis was listed as a musculoskeletal symptom, but it is not clear which joints are affected.  Alternatively, an April 1987 service treatment record notes the Veteran complained of low back pain and restricted movements.  Marked lordosis with tight hip flexors was noted.  A Thomas test (for hip flexion contracture) was positive bilaterally.  The complaints noted in service, coupled with the current back pathology shown, raise a direct service connection theory of entitlement (i.e., that the disability had its onset in service.   He has not been afforded a VA nexus examination with respect to the claim of service connection for a bilateral hip disability.  An examination to secure a medical advisory opinion in the matter is necessary.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

At the Board hearing, the Veteran testified that following his left THR he received physical therapy (and was planning to submit related records).  Such records have not been received.  As such records and all updated records of private treatment he received for his low back, bowel incontinence, and hips may contain pertinent information, they should also be secured on remand.

[The Veteran is advised that when evidence or information requested in connection with a claim for VA benefits is not received within a year following the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).] 

The case is REMANDED for the following:

1. The AOJ should advise the Veteran that the complete records of his private treatment for his low back disability, hip disabilities, and bowel incontinence (including from Dr. A. Santini, Virginia Spine & Sports Orthopaedics, OrthoBethesda, Suburban Hospital, and EMG Laboratories) are pertinent evidence that is outstanding, and ask him to submit authorizations for VA to secure such records.  Of particular interest are the records pertaining to any occasion when bedrest was prescribed for the back by a physician and all records pertaining to the THR surgery.  The AOJ should secure for the complete records of such treatment.  If any private records sought are not received pursuant to VA's request, the AOJ should advise the Veteran that ultimately it is his responsibility to ensure that pertinent private treatment records are received.

2. The AOJ should thereafter arrange for an orthopedic examination of the Veteran (with neurological consult if deemed indicated) to assess the current severity of his service-connected low back disability and to determine the likely etiology of his bowel incontinence and bilateral hip disability.  The Veteran's record (to include this remand and all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  Upon review of the record and interview and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please assess the current severity of the Veteran's service-connected low back disability.  [The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings noted should include the information needed to rate the disability under the criteria for rating disabilities of the spine.  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  Specifically noted should be whether the low back is ankylosed (and if so, the position of ankylosis); and whether there are neurologic manifestations other than radiculopathy of the lower extremities-which is already separately rated), such as bowel incontinence), and if so their nature and severity.  Please indicate also whether or not there have been incapacitating of disc disease (periods of bed rest prescribed by a physician), and if so, their frequency and duration). 

(b) Please identify (by diagnosis) each hip disability entity found.  

(c) What is the most likely etiology for each hip disability diagnosed?  Specifically, is it at least as likely as not (a 50% or better probability) that such disability arose during (was first manifested in, or is otherwise etiologically related to) his active duty service; or was either caused or aggravated by the Veteran's service-connected low back disability?  If a hip disability is found to not have been caused, but to have been aggravated by the service-connected low back disability, please identify the degree of impairment that is due to such aggravation.

If a diagnosed hip disability is determined to be unrelated to the Veteran's service or his service-connected low back disability, please identify the etiological factor(s) considered more likely.

The examiner must explain the rationale for all opinions.

3. The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

